Appeal from a judgment of the Supreme Court, Erie County (Paula L. Feroleto, J.), entered September 30, 2008 in a personal injury action. The judgment awarded plaintiff damages against defendants upon a jury verdict.
It is hereby ordered that the judgment so appealed from is affirmed without costs.
Memorandum: Plaintiff commenced this action seeking damages for injuries he sustained when the taxicab he was driving collided with a vehicle operated by defendant Sean W Conners and owned by defendant Denise M. Sabuda. Contrary to defendants’ contention, Supreme Court properly granted that part of plaintiffs pretrial motion for partial summary judgment on the issue whether plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see generally Toure v Avis Rent A Car Sys., 98 NY2d 345, 350 [2002]). The case thereafter proceeded to trial, whereupon the jury rendered a verdict in favor of plaintiff and awarded him damages for past and future medical expenses, lost wages, and pain and suffering. There is no merit to the contention of defendants that the finding of the jury that plaintiffs negligence was not a substantial factor in causing the accident is against the weight of the evidence. It cannot be said that the verdict “could not have been reached on any fair interpretation of the evidence” (Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995] [internal quotation marks omitted]).
With respect to the award of damages, defendants contended in their post-trial motion that the evidence is legally insufficient to support the award with respect to future lost wages and future medical expenses. We reject that contention. “ Tt is axiomatic that loss of earnings must be established with reasonable certainty . . . and the initial burden of proving lost wages is on the [plaintiff]’ . . . ‘Recovery for lost earning capacity is not limited to a plaintiffs actual earnings before the accident, however, and the assessment of damages may instead be based upon future probabilities’ ” (Huff v Rodriguez, 45 AD3d 1430, 1433 [2007]; see Kirschhoffer v Van Dyke, 173 AD2d 7, 10 [1991]). At trial, plaintiff presented uncontroverted testimony in support of his claim for future lost wages that the construction company where he was employed as a supervisor paid him $4.50 less per hour than other supervisors because of his physical limitations, which limitations the medical proof established *1555were the direct result of his injuries. This Court has previously determined that a plaintiff’s testimony concerning earnings may alone be legally sufficient to support a claim for lost wages (see Dickerson v Woodbridge Constr. Group, 274 AD2d 945, 946 [2000]; Butts v Braun, 204 AD2d 1069, 1069-1070 [1994]). In this case, it cannot be said “that there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [persons] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). The same reasoning set forth in Cohen applies equally with respect to the award of damages for future medical expenses.
All concur except Smith, J.P., and Pine, J., who dissent in part and vote to modify in accordance with the following memorandum.